 Case 2:20-cv-02265-SHM-tmp Document 1 Filed 04/09/20 Page 1 of 4                     PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

 VISANJI GALA and
 JAYA GALA,

        Plaintiffs,
                                                         Civil Action No.:
 v.
                                                         JURY DEMANDED
 TESLA MOTORS TN, INC.,
 and TESLA MOTORS, INC.,

        Defendants.

______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       COME Defendants Tesla Motors TN, Inc. (“Tesla TN”) and Tesla, Inc. (sued herein as

Tesla Motors, Inc.) (“Tesla”), and pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1446(b),

respectfully show the Court:

                                 FACTUAL BACKGROUND

       On March 12, 2020, Tesla TN was served with Summons and Complaint, attached hereto

as Exhibit A, in a case styled Visanji Gala and Jaya Gala v. Tesla Motors TN, Inc., and Tesla

Motors, Inc., Civil Action No. CH-20-0311, in the Chancery Court for Shelby County, Tennessee.

On March 12, 2020, Tesla was also served with Summons and Complaint, attached hereto as

Exhibit B, in a case styled Visanji Gala and Jaya Gala v. Tesla Motors TN, Inc., and Tesla Motors,

Inc., Civil Action No. CH-20-0311, in the Chancery Court for Shelby County, Tennessee.

       Plaintiffs’ Complaint arises from the October 9, 2019, lease of a 2019 Tesla Model S, VIN

5YJSA1E28KF348087 (the “Model S”). Compl. ¶ 7. The Complaint alleges that on October 16,



                                                1
 Case 2:20-cv-02265-SHM-tmp Document 1 Filed 04/09/20 Page 2 of 4                         PageID 2




2019, the Model S began to rapidly accelerate on its own resulting in a crash at Plaintiffs’

residence. Id. ¶ 10. Plaintiffs contend that the Model S “fails its essential purpose and/or is not fit

for its intended purpose” and “is unsafe and dangerous,” and that as a result Plaintiffs have suffered

damages. Id. ¶ 13.

       Based on these allegations, Plaintiffs plead six claims against Tesla TN and Tesla: (1)

rescission of the lease contract; (2) fraud/misrepresentation; (3) breach of contract/warranty; (4)

violation of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq. (the “Magnuson-Moss

Act”); (5) breach of implied warranty of merchantability (Tenn. Code Ann. § 47-2-314); and, (6)

breach of implied warranty of fitness for a particular use (Tenn. Code Ann. § 47-2-313). Compl.,

¶¶ 15–34. Plaintiffs seek damages of not less than $200,000 in compensatory and punitive

damages and rescission of the lease of the $92,690 Model S. Id., Prayer for Relief ¶¶ 1-4.

                                     BASIS FOR REMOVAL

       The Court has subject matter jurisdiction over Plaintiffs’ Magnuson-Moss Act claims under

15 U.S.C. § 2310(d)(1)(B) because Plaintiffs seek more than $50,000 in damages, exclusive of

interest and costs. 15 U.S.C. § 2310(d)(3)(B). The Court has supplemental jurisdiction over

Plaintiffs’ state-law claims under 28 U.S.C. § 1367(a) because all of Plaintiffs’ claims “form part

of the same case or controversy under Article III of the United States Constitution” as Plaintiffs’

Magnuson-Moss Act claims. 28 U.S.C. § 1367(a). “Claims form part of the same case or

controversy when they ‘derive from a common nucleus of operative facts.’”                  Harper v.

AutoAlliance Int’l, Inc., 392 F.3d 195, 209 (6th Cir. 2004) (quoting Ahearn v. Charter Twp. of

Bloomfield, 100 F.3d 451, 454-55 (6th Cir. 1996)). Here, all of Plaintiffs’ claims against Tesla TN

and Tesla derive from the same alleged defects in the Model S. Although Plaintiffs assert a number




                                                  2
 Case 2:20-cv-02265-SHM-tmp Document 1 Filed 04/09/20 Page 3 of 4                        PageID 3




of legal theories, all of their theories depend on the factual question of the condition of the Model

S. This Court can and should exercise supplemental jurisdiction over Plaintiffs’ state-law claims.

                        TESLA TN AND TESLA HAVE MET
                 ALL PROCEDURAL REQUIREMENTS FOR REMOVAL

       This Notice of Removal is filed within 30 days of service of the Summons and Complaint

on Tesla TN and Tesla. Other than the Summons and Complaint, Tesla TN and Tesla have not

been served with any other pleadings or papers in this case. A true copy of this Notice of Removal

is concurrently filed with the Chancery Court for Shelby County, Tennessee, as required by 28

U.S.C. § 1446(d).

       WHEREFORE, Defendants Tesla Motors TN, Inc. and Tesla, Inc. give notice that the

action now pending against them in the Chancery Court for Shelby County, Tennessee, has been

removed therefrom to this Court.

       DATED this 9th day of April, 2020.

                                                  Respectfully submitted,

                                                  LEWIS, THOMASON, KING,
                                                  KRIEG & WALDROP, P.C.

                                                  By: /s/ J. Randolph Bibb, Jr.
                                                  J. Randolph Bibb, Jr., B.P.R. No. 009350
                                                  424 Church Street, Suite 2500
                                                  Post Office Box 198615
                                                  Nashville, Tennessee 37219
                                                  (615) 259-1349 (telephone)
                                                  (615) 259-1389 (facsimile)
                                                  rbibb@lewisthomason.com

                                                  Counsel for Defendants
                                                  Tesla Motors TN, Inc.
                                                  and Tesla, Inc.




                                                 3
 Case 2:20-cv-02265-SHM-tmp Document 1 Filed 04/09/20 Page 4 of 4                 PageID 4




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 9, 2020, a true and exact copy of the
foregoing Notice of Removal has been served upon counsel for the parties in interest herein by
United States Mail with sufficient postage thereon to carry the same to its destination:

              Kevin A. Snider, Esq.
              B.P.R. No. 018231
              SNIDER & HORNER, PLLC
              9056 Stone Walk Place
              Germantown, Tennessee 38138
              (901) 751-3777 (telephone)
              (615) 759-0041 (facsimile)
              snider@lawyer.com

              Counsel for Plaintiffs


                                                         ____________________________
                                                         J. Randolph Bibb, Jr.




                                              4
